DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                             SAHAR RIZK,

                              Appellant,

                                   v.

                            EMAD SADIK,

                               Appellee.


                            No. 2D20-520



                          September 1, 2021

Appeal from the Circuit Court for Pasco County; David R. Ellis,
Judge.

Michael R. Warren of Warren Law Firm, St. Petersburg, for
Appellant.

Mark A. Neumaier, Tampa, for Appellee.

PER CURIAM.

     Affirmed.

MORRIS, C.J., and SILBERMAN and LaROSE, JJ., Concur.


Opinion subject to revision prior to official publication.